NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted October 23, 2018*
                                  Decided January 8, 2019

                                          Before

                            MICHAEL S. KANNE, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

                            AMY C. BARRETT, Circuit Judge

No. 18-1584

IAN HUMPHREY,                                   Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Western District of
                                                Wisconsin.
      v.
                                                No. 16-cv-370-jdp
TRANS UNION LLC, et al.,
    Defendants-Appellees.                       James D. Peterson,
                                                Judge.

                                        ORDER

       Navient Solutions, Inc. (previously a division of Sallie Mae) serviced Ian
Humphrey’s federal student loans from 2010 until 2014, when Humphrey’s debts were
discharged because he is disabled. Humphrey claims that, because of unreasonable
investigation practices, Navient still furnishes inaccurate information about his
nonpayment before the discharge and that the three major consumer reporting

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. Rule 34(a)(2)(C).
No. 18-1584                                                                       Page 2

agencies, Trans Union LLC, Experian Information Solutions, Inc., and Equifax
Information Services LLC (the CRAs), failed to properly reinvestigate and delete the
allegedly inaccurate information. After Humphrey sued for various violations of the
Fair Credit Reporting Act, the district court entered judgment on the pleadings for the
CRAs and then summary judgment for Navient. We affirm the judgment in favor of the
CRAs. But because Navient was required to cease collections on four of Humphrey’s
student loans, we vacate in part the district court’s entry of summary judgment in favor
of Navient and remand for further proceedings consistent with this order.
       Payments on Humphrey’s loans became due in 2011, but Humphrey never made
any. He says that he was never required to because of pending applications to discharge
his student-loan debt due his total disability. Humphrey bases his opinion on two
regulations: 34 C.F.R. §§ 682.402(c)(7)(i) and 685.213(b)(1). The versions of these
regulations in effect in 2011 and 2012 provided that a lender must suspend collections
while an application for a disability discharge is pending.
        In October 2011, Humphrey allegedly sent Navient a disability-discharge
application. Navient denies receiving the application, and Humphrey lacks
documentary evidence that he sent it. But it is now undisputed that a physician did not
certify the application if in fact Humphrey sent it. Later, in March 2012, Humphrey
requested a discharge application form from Navient, which it sent him the same day.
        From September to December 2012, Navient furnished information to the CRAs
that Humphrey’s student loans were past due. Navient continues to relay that his
accounts were past due during that period. On November 26, 2012, Humphrey returned
a completed application form for a disability discharge to Navient with a physician’s
certification, but it was not the same form Navient had sent him in March: it was an
old—“expired”—version of the form. Navient notified him on December 7, 2012, that it
could not process the application because the Department of Education would not
accept an expired form. Navient then sent him a current application form.1 In the same
letter Navient stated: “Please note that payments on your loan(s) will not be deferred or
discharged until we receive, review, and approve your request.” But, after this


      1   The documents in the record do not appear consistent with Navient’s assertions
that (1) the form Humphrey returned to Navient on November 26, 2012, differed from
the one Navient sent him in March 2012 and (2) that the application form Navient sent
him on December 7, 2012 was the current version. But Humphrey admitted these facts
in response to Navient’s Proposed Findings of Fact in the district court and does not
challenge them now.
No. 18-1584                                                                       Page 3

correspondence Navient stopped reporting Humphrey’s delinquent student-loan
payments for the months of January through June 2013.
       In July 2013, Navient resumed its reporting to the CRAs that Humphrey was not
paying his loans and continued its reporting until December 2013. That same month
Humphrey sent Navient a completed, but slightly altered, “Loan Discharge
Application: False Certification (Disqualifying Status).” Navient again stopped
reporting that Humphrey’s loans were past due but continued to report the two
previous nonpayment periods.
       In July 2014, Humphrey’s student loans were discharged by Nelnet, the
Department of Education’s disability discharge servicer. After the discharge, Humphrey
contacted the CRAs five times disputing his credit report, which still reflected the past
nonpayment periods. He also sent detailed letters about the nature of his dispute to
both Navient and the CRAs. Each time he disputed his credit report, the CRAs sent
Navient automated verification requests notifying it of the disputes. Each request
included various “dispute codes” (Humphrey challenged his loan debt on many
grounds besides disability), but none indicated that Humphrey was specifically
contesting the nonpayment periods. The first two requests included a statement that
Humphrey’s loans were “[d]ischarged via TPD [Total and Permanent Disability]
through NELNET.” Responding to each request, Navient reviewed its “internal
records,” including Humphrey’s “personal identification information, promissory
notes, and loan documentation.” It determined that Humphrey had incurred the loans
and not paid them back, and so it told the CRAs that the information was accurate.
      Humphrey has been denied credit several times because, according to him,
Navient inaccurately furnishes that his accounts were past due, and the CRAs
erroneously report that information. The credit denials prevented him from getting
treatment for a wisdom tooth and finding proper housing. He also says he suffered
emotional distress and underwent therapy because of the defendants’ actions.
       Frustrated with the responses he received, Humphrey sued the three CRAs and
Navient for willful and negligent violations of the Fair Credit Reporting Act. He alleged
that the CRAs violated the Act by failing to follow reasonable procedures to assure
maximum possible accuracy of reported information, see 15 U.S.C. § 1681e(b); failing to
properly reinvestigate the disputed debt and delete it, see id. § 1681i; and not providing
Humphrey his credit file upon request, see id. § 1681g. After answering the operative
complaint, the CRAs jointly moved for judgment on the pleadings, and the district court
entered judgment for the CRAs. It ruled that Humphrey’s claims against the CRAs
No. 18-1584                                                                        Page 4

amounted to an impermissible collateral attack on the validity of his loans, and so the
Act was not the proper vehicle for relief.
       Navient remained in the case. Humphrey alleged that Navient did not conduct
reasonable investigations of the information he disputed and failed to correct the
inaccurate information with the CRAs. See 15 U.S.C. § 1681s-2(b). After discovery,
Navient moved for summary judgment, arguing that Humphrey’s incomplete and
expired applications did not require it to suspend collections, and further, that the
information it furnished was factually accurate because Humphrey made no loan
payments during the time periods Navient reported him delinquent. The district court
agreed and entered summary judgment for Navient, concluding that, as a threshold
issue, Humphrey could not show that Navient reported inaccurate information.
Therefore, Humphrey lacked standing to sue Navient because Navient did not cause
the injuries stemming from his credit report—even if it had inadequately investigated
Humphrey’s disputes.
       Humphrey was represented by counsel throughout the lawsuit, and his lawyer
moved for reconsideration of the summary-judgment ruling. But Humphrey terminated
him before the court ruled. Humphrey also moved pro se for amended findings. The
court denied both motions. Essential to both the entry of summary judgment and denial
of Humphrey’s post-judgment motions was the judge’s legal conclusion that Humphrey
was not entitled to suspension of collection activities during the periods Navient
reported his accounts as past due, and, therefore, the information it furnished was
accurate. Humphrey now appeals the judgments in favor of the CRAs and Navient.
       A. Judgment on the Pleadings for the Credit Reporting Agencies
       We review the grant of a motion for judgment on the pleadings de novo,
employing the same standard as that for dismissing a complaint for failure to state a
claim: “the complaint must state a claim that is plausible on its face.” See Armada (Sing.)
PTE Ltd. v. Amcol Int’l Corp., 885 F.3d 1090, 1092 (7th Cir. 2018) (citations omitted). We
accept facts pleaded as true, but we are not obligated to give weight to unsupported
conclusions of law. Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009).
        Humphrey contends he stated a claim against the CRAs because he alleged that
(1) he was not required to make payments on his loans during the times Navient
reported them as past due because of his disability-discharge application; (2) he
disputed the information about his student loans with the CRAs; and (3) the CRAs
continued to inaccurately report his student loan accounts as past due after he disputed
the information. The CRAs respond that, on these allegations, Humphrey pleaded only
a legal inaccuracy, which the Act does not require them to resolve through the
No. 18-1584                                                                           Page 5

reinvestigation requirement (§ 1681i) and provides an insufficient basis for a claim
under § 1681e.
        The Act imposes duties on consumer reporting agencies to prepare consumer
credit reports using “reasonable procedures to assure maximum possible accuracy of
the information concerning the individual to whom the report relates.” 15 U.S.C.
§ 1681e(b). When a consumer disputes information in his report, the Act also requires a
CRA to conduct a “reasonable reinvestigation to determine whether the disputed
information is inaccurate and record the current status of the disputed information, or
delete the item from the file.” Id. § 1681i(a)(1)(A). To state a claim under the Act’s
accurate reporting (§ 1681e) and reinvestigation provisions (§ 1681i), the consumer must
sufficiently allege that his credit report contains inaccurate information. See Wantz v.
Experian Info. Servs., 386 F.3d 829, 834 (7th Cir. 2004); Henson v. CSC Credit Servs., 29 F.3d
280, 284 (7th Cir. 1994).
        Because Humphrey’s complaint did not allege a factual inaccuracy on his credit
report, the district court correctly granted the CRAs’ joint motion for judgment on the
pleadings. Humphrey’s allegation that he was not required to make payments on his
student loans required a legal determination about whether his disability-discharge
applications required Navient to cease collections. As a major student-loan servicer,
Navient was in a better position than the CRAs to make this determination. See Brill v.
Transunion LLC, 838 F.3d 919, 921 (7th Cir. 2016) (consumer failed to state a claim
against Transunion regarding reporting of his Toyota car lease because Toyota, as the
lessor, was in a better position to determine the validity of its own lease). On receiving
notice of Humphrey’s dispute, the CRAs repeatedly contacted Navient to verify that
Humphrey had in fact incurred the loans, informed Navient of the nature of the
dispute, and supplied Humphrey with the results of its investigation. That was a
reasonable reinvestigation, considering that the CRAs are not a tribunal sitting to
resolve legal disputes. We adopt the reasoning of DeAndrade v. Trans Union LLC, 523
F.3d 61 (1st Cir. 2008), and rule that a consumer may not use the Fair Credit Reporting
Act to collaterally attack the validity of a debt by challenging a CRA’s reinvestigation
procedure. The information the CRAs reported about Humphrey’s student loans was
accurate because the information “did not state any factual deficiency that could have
been resolved by a reasonable reinvestigation” conducted by any of the credit bureaus.
See DeAndrade, 523 F.3d at 68. Whether Humphrey was entitled to a suspension of
collections was a legal question beyond the scope of a reasonable reinvestigation.
      We also dispose of Humphrey’s claim that the CRAs violated § 1681g by not
providing Humphrey his credit file. The defendants contend that Humphrey waived
No. 18-1584                                                                          Page 6

this argument because he did not present it when opposing the motion for judgment on
the pleadings. Humphrey argues that he was not obligated to respond to an argument
that the CRAs presented in a footnote. But even if we held to that, we may affirm a
dismissal on any ground contained in the record, Brooks v. Ross, 578 F.3d 574, 578 (7th
Cir. 2009). And, as the CRAs argue, Humphrey failed to allege in his complaint that he
requested his credit file from them. Humphrey cites two paragraphs in the complaint
that he contends can be construed as alleging that he requested his credit file. But
neither comes close: asserting that the CRAs failed to conduct a reasonable investigation
and that Humphrey “demand[ed] details of the investigation[s]” does not suffice as an
allegation that he requested his credit file. See 15 U.S.C. § 1681g(a); see also Gillespie v.
Equifax Info. Servs., L.L.C., 484 F.3d 938, 940–41 (7th Cir. 2007) (“[e]very consumer
reporting agency shall, upon request ... clearly and accurately disclose to the consumer
[a]ll information in the consumer's file at the time of the request” (emphasis added)).
       B. Summary Judgment for Navient
       Humphrey also appeals summary judgment in favor of Navient. Humphrey’s
challenge depends primarily on the correct interpretations of 34 C.F.R. §§ 682.402 and
685.213 (effective July 1, 2010 to June 30, 2013). This is because Humphrey attributes the
harms he suffered—primarily, emotional distress and denial of credit—to allegedly
inaccurate information about his student loans appearing on his credit report. So, to
show that he suffered from an inaccuracy disseminated by Navient that could have
been corrected by a reasonable investigation (and thus demonstrate a genuine fact
question precluding summary judgment), Humphrey argues that Navient was required
to suspend collections during the times it reported his accounts as past due because his
applications for a disability discharge had been pending since October 2011. He
contends that, under the then-effective versions of 34 C.F.R. §§ 682.402(c)(7)(i) and
685.213(b)(1), his disability discharge applications in October 2011 (without a
physician’s certification) and November 2012 (on an expired form) mandated that
Navient refrain from reporting any nonpayment periods while the applications were
processed. Second, Humphrey maintains that even if the 2011 application was
ineffective because it was unaccompanied by a physician’s certification, his expired
November 2012 application triggered the regulations’ protections because the
physician’s certification was enough.
      Humphrey is partially correct. The two regulations each require a lender to
suspend collections on a borrower’s student loans while an application for a disability
discharge is pending, but they differ about how that duty is triggered. Section
685.213(b)(1) applies to loans under the William D. Ford Direct Loan Program (“Direct
No. 18-1584                                                                                    Page 7

Loans”), see 20 U.S.C. §§ 1071 to 1087-4, and requires a borrower to submit an
application on an approved form to trigger the suspension of payment obligations:
      To qualify for a discharge of a Direct Loan based on a total and permanent
      disability, a borrower must submit a discharge application to the Secretary on a
      form approved by the Secretary. The application must contain a certification by a
      physician, who is a doctor of medicine or osteopathy legally authorized to
      practice in a State, that the borrower is totally and permanently disabled
      as described in paragraph (1) of the definition of that term in 34 CFR
      682.200(b). The borrower must submit the application to the Secretary
      within 90 days of the date the physician certifies the application. Upon
      receipt of the borrower's application, the Secretary notifies the borrower that no
      payments are due on the loan while the Secretary determines the borrower's
      eligibility for discharge.
34 C.F.R. § 685.213(b)(1) (emphasis added).
         But section 682.402, which applies to loans obtained through the Federal Family
Education Loan Program (“FFEL” loans), see 20 U.S.C. §§ 1087a–j, requires something
less. It requires only a physician’s certification in order to halt collection efforts:
      After being notified by a borrower or a borrower's representative that the
      borrower claims to be totally and permanently disabled, the lender must
      continue collection activities until it receives either the certification of total and
      permanent disability from a physician or a letter from a physician stating that
      the certification has been requested and that additional time is needed to
      determine if the borrower is totally and permanently disabled as
      described in paragraph (1) of the definition of that term in § 682.200(b).
      Except as provided in paragraph (c)(7)(iii) of this section, after receiving the
      physician's certification or letter the lender may not attempt to collect from the
      borrower or any endorser.
34 C.F.R. § 682.402(c)(7)(i) (emphasis added).
       Therefore, the district court properly entered summary judgment on
Humphrey’s claims to the extent they relate to his Direct Loans and as to his FFEL loans
for the periods prior to his application in November 2012. Under either of the
regulations at issue, Humphrey’s October 2011 application—unaccompanied by a
physician’s certification—did not trigger Navient’s duties to stop collections on either
type of loan. Therefore, Navient did not disseminate inaccurate information when it
reported his loans as delinquent for September through November 2012.
No. 18-1584                                                                         Page 8

       But as to Navient’s reporting of Humphrey’s FFEL loans after his application in
November 2012, summary judge was not appropriate. Section 682.402(c)(7)(i) required
Navient to stop collections on Humphrey’s FFEL loans as soon as he submitted his
physician’s certification of disability. The record shows that Navient continued to report
erroneously that Humphrey was becoming further delinquent on his FFEL loans in
December 2012 and again from July 2013 through December 2013. Navient was
permitted to resume collections on Humphrey’s FFEL loans only after considering the
physician’s certification and determining that Humphrey was “not totally and
permanently disabled.” See 34 C.F.R. § 682.402(c)(7)(iii). But Navient never made any
such determination, so it is irrelevant that Navient apparently refrained from reporting
a delinquency for a few months after receiving the certification in November 2012.
Navient could not have resumed collections on the FFEL loans (and, consequently,
should not have adversely reported Humphrey’s nonpayments) unless and until it
determined that he was not disabled.
        We necessarily reject Navient’s position that this reading of the regulation
renders superfluous subsection (c)(2)’s requirement that a borrower submit his
application “on a form approved by the Secretary.” Subsection (c)(2) itself speaks of the
application and the physician’s certification as distinct components. See 34 C.F.R.
§ 682.402(c). Moreover, it would produce an odd result if the receipt of a physician’s
letter merely requesting more time to make a disability determination required a lender
to cease collection efforts, see id. § 682.402(c)(7)(i), but the receipt of a physician’s
completed certification stating that a borrower is disabled did not trigger that same
protection.
       We are similarly unpersuaded that a different interpretation is mandated by the
Notice of Proposed Rulemaking issued by the Department of Education in July 2012,
which, regarding § 682.402(c)(2), states that “the lender suspends collections once it
receives the application.” See 77 Fed. Reg. 42086, 42097 (July 12, 2012). For one thing, the
Notice of Proposed Rulemaking’s cursory description of the regulation does not
address expired applications, so we cannot conclude from it that only an application on
a “current” form would trigger suspension of collections. And second, even if the
Department’s “interpretation” were inconsistent with our reading, deference is
inappropriate and unwarranted when, as here, the agency’s interpretation would be
“plainly erroneous or inconsistent” with the regulation being interpreted. See
Christopher v. SmithKline Beecham Corp., 567 U.S. 142, 155 (2012) (citations omitted). As a
final note, any concern about borrowers gaming the system to stall payment on their
loans is alleviated by the requirement that a physician certify an applicant’s disability.
No. 18-1584                                                                       Page 9

      As an alternative basis for affirming summary judgment, Navient argues that no
reasonable jury could find that its investigations were unreasonable because, Navient
contends, the information given to it by the CRAs “did not indicate that Humphrey
disputed the information he now claims is inaccurate.”
        Navient has failed to demonstrate that its investigation of Humphrey’s dispute
was unquestionably reasonable as a matter of law. When a credit-reporting agency
notifies a debt collector of a disputed debt, the debt collector must “conduct an
investigation with respect to the disputed information.” 15 U.S.C. § 1681s-2(b)(1)(A).
Whether the furnisher’s investigation is reasonable is a factual inquiry. Walton v. EOS
CCA, 885 F.3d 1024, 1028 (7th Cir. 2018). Although Navient contends that the CRAs did
not provide it with sufficient information about Humphrey’s dispute, the record shows
that Humphrey sent letters describing the nature of his disagreement to both the CRAs
and Navient and called Navient about the dispute several times. The CRAs were
required to forward to Navient “all relevant information regarding the dispute that the
agency has received from the consumer.” 18 U.S.C. §1681i(a)(2). A reasonable jury could
infer that Navient had sufficient notice of the nature of the dispute, or, alternatively,
that any deficiency of information resulted from Navient’s own failure to conduct a
reasonable investigation, which should have turned up Humphrey’s letters,
documentation about his phone calls, and his rejected applications. At the very least,
Humphrey has created a genuine dispute about the information that Navient had and
used as the basis of its investigation.
       Navient’s final argument, which the district court did not address because it was
unnecessary to its decision, is that Humphrey failed to present sufficient evidence of
actual damages or a causal connection between the harms he suffered and Navient’s
investigation procedure. These issues should be addressed by the district court, or, as
appropriate, by a jury, in the first instance.
       In conclusion, Humphrey presented sufficient evidence that Navient
disseminated inaccurate information about his FFEL student loans that could have been
remedied by a proper investigation. We affirm judgment on the pleadings for the CRAs,
affirm in part and vacate in part the judgment for Navient, and remand for further
proceedings consistent with this order.